DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chemutai Shiow on 04/20/2022.

The application has been amended as follows: 
In the claims:
1.	(Currently Amended) A non-transitory computer program product tangibly stored on a computer readable hardware storage device, the non-transitory computer program product for detecting conditions at one or more premises based upon information received from plural sensors and historical sensor data retrieved from a database, the non-transitory computer program product comprising instructions to cause a processor to:
collect sensor information from plural sensors deployed in the one or more premises, with the collected sensor information including sensor data and identity information of the plural sensors and an identity of the one or more premises at a first plurality of points in time and at a second plurality of points in time occurring after the first plurality of points in time;
convert the collected sensor information into semantic representations of operational states of the one or more premises at the first plurality of points in time and at the second plurality of points in time;
populate a state time trigger data structure and a state event trigger data structure based upon whether there is a transition of operational states between the first plurality of points in time and the second plurality of points in time and further based on, whether the transition is time triggered or event triggered, wherein the state time trigger data structure describes a transition between a first operational state and a second operational state, and an amount of time spent in each operational state;
store in a state transition matrix, pointers to the state time trigger data structure and the state event trigger data structure, along with the semantic representations of operational states;
execute one or more unsupervised learning algorithms to analyze one or more of the semantic representations and the historical sensor data to generate a model to predict one or more future operational states of the premises;
execute the generated model to perform unsupervised learning on the state transition matrix, and produce a predicted sequence of one or more future state transitions;
determine whether a current sequence of state transitions is different from the predicted sequence of one or more future state transitions, and in response to a determination that the current sequence of state transitions is different from the predicted sequence, detect the current sequence as a drift state sequence if the premises are determined not to remain in a safe state over a future time period;
generate a message based on the drift state sequence; and
send the generated message as an alert to a user device.
2.	(Canceled)
3.	(Currently Amended) The non-transitory computer program product of claim 1, wherein the non-transitory computer program product further comprises instructions to cause the processor to:
detect the drift state sequence continuously, or over a time period of a specified window of time.
4.	(Currently Amended) The non-transitory computer program product of claim 1, wherein the non-transitory computer program product further comprises instructions to cause the processor to:
generate a display on a graphical user interface of whether the one or more premises are in the safe state or not.
5.	(Canceled)
6.	(Currently Amended) A system, comprising:
plural sensor devices installed at one or more premises;
a gateway to couple the plural sensors to a network;
a server computer comprising processor and memory, the server computer coupled to the network; and
a storage device storing a non-transitory computer program product for detecting conditions at the one or more premises and storing historical sensor data retrieved from a database, the non-transitory computer program product comprising instructions to cause the server to:
collect sensor information from plural sensors deployed in the one or more premises, with the collected sensor information including sensor data and identity information of the plural sensors and an identity of the one or more premises at a first plurality of points in time and at a second plurality of points in time occurring after the first plurality of points in time;
convert the collected sensor information into semantic representations of operational states of the one or more premises at the first plurality of points in time and at the second plurality of points in time;
populate a state time trigger data structure and a state event trigger data structure based upon whether there is a transition of operational states between the first plurality of points in time and the second plurality of points in time and further based on, whether the transition is time triggered or event triggered, wherein the state time trigger data structure describes a transition between a first operational state and a second operational state, and an amount of time spent in each operational state;
store in a state transition matrix, pointers to the state time trigger data structure and the state event trigger data structure, along with the semantic representations of operational states;
execute one or more unsupervised learning algorithms to analyze one or more of the semantic representations and the historical sensor data to generate a model to predict one or more future operational states of the premises;
execute the generated model to perform unsupervised learning on the state transition matrix, and produce a predicted sequence of one or more future state transitions;
determine whether a current sequence of state transitions is different from the predicted sequence of one or more future state transitions, and in response to a determination that the current sequence of state transitions is different from the predicted sequence, then detect the current sequence as a drift state sequence if the premises are determined not to remain in a safe state over a future time period;
generate a message based on the drift state sequence; and
send the generated message as an alert to a user device.
7.	(Canceled)
8.	(Previously Presented) The system of claim 6, wherein the system is further configured to:
detect the drift state sequence continuously or over a time period of a specified window of time.
9.	(Previously Presented) The system of claim 6, wherein for the system is further configured to:
generate a display on a graphical user interface of whether the one or more premises are in the safe state or not.
10.	(Canceled)
11.	(Previously Presented) A computer implemented method on one or more server computers that comprise processor devices and memory, comprising:
retrieving historical sensor data from a database;
collecting from plural sensors deployed in one or more premises, sensor information including sensor data and identity information of the plural sensors and an identity of the one or more premises at a first plurality of points in time and at a second plurality of points in time occurring after the first plurality of points in time;
converting the collected sensor information into semantic representations of operational states of the one or more premises;
populating a state time trigger data structure and a state event trigger data structure based upon whether there is a transition of operational states between the first plurality of points in time and the second plurality of points in time and further based on, whether the transition is time triggered or event triggered, wherein the state time trigger data structure describes a transition between a first operational state and a second operational state, and an amount of time spent in each operational state;
storing in a state transition matrix, pointers to the state time trigger data structure and the state event trigger data structure, along with the semantic representations of operational states;
executing one or more unsupervised learning algorithms to analyze one or more of the semantic representations and the historical sensor data to generate a model to predict one or more future operational states of the premises;
executing the generated model to perform unsupervised learning on the state transition matrix, and produce a predicted sequence of one or more future state transitions;
determining whether a current sequence of state transitions is different from the predicted sequence of one or more future state transitions, and in response to a determination that the current sequence of state transitions is different from the predicted sequence, detecting the current sequence as a drift state sequence if the premises are determined not to remain in a safe state over a future time period;
generating a message based on the drift state sequence; and
sending the generated message as an alert to a user device.
12.	(Canceled)
13.	(Previously Presented) The method of claim 11, wherein the method further comprises:
detecting the drift state sequence continuously, specified or over a time period of a specified window of time.
14.	(Previously Presented) The method of claim 11, wherein the method further comprises:
generating a display on a graphical user interface of whether the one or more premises are in the safe state or not.
15.	(Canceled)
16.	(Currently Amended) The non-transitory computer program product of claim 1, wherein the non-transitory computer program product further comprises instructions to cause the processor to:
determine that the premises are not to remain in a safe state over the future time period through manual intervention.
17.	(Currently Amended) The non-transitory computer program product of claim 1, wherein the non-transitory computer program product further comprises instructions to cause the processor to:
determine that the premises are not to remain in a safe state over the future time period autonomously by the generated model.
18.	(Currently Amended) The non-transitory computer program product of claim 1, wherein the non-transitory computer program product further comprises instructions to cause the processor to:
generate a message, with one or more suggested corrective actions in the message including a time window within which one or more objects associated with the one or more premises need servicing or replacement due to a prediction of failure of the one or more objects.
19.	(Currently Amended) The non-transitory computer program product of claim 1, wherein the non-transitory computer program product further comprises instructions to cause the processor to:
evaluate in real time a result of the one or more suggested corrective actions; and
determine based on the result of the one or more suggested corrective actions whether to dispatch a response team to the one or more premises to restore the one or more premises to a normal state.
20.	(Previously Presented) The system of claim 6, wherein the system is further configured to:
determine that the premises are not to remain in a safe state over the future time period through manual intervention.
21.	(Previously Presented) The system of claim 6, wherein the system is further configured to:
determine that the premises are not to remain in a safe state over the future time period autonomously by the generated model.
22.	(Previously Presented) The system of claim 6, wherein the system is further configured to:
generate a message, with one or more suggested corrective actions in the message including a time window within which one or more objects associated with the one or more premises need servicing or replacement due to a prediction of failure of the one or more objects.
23.	(Previously Presented) The system of claim 6, wherein the system is further configured to:
evaluate in real time a result of the one or more suggested corrective actions; and
determine based on the result of the one or more suggested corrective actions whether to dispatch a response team to the one or more premises to restore the one or more premises to a normal state.
24.	(Previously Presented) The computer implemented method of claim 11, wherein the method further comprises:
determining that the premises are not to remain in a safe state over the future time period through manual intervention.
25.	(Previously Presented) The computer implemented method of claim 11, wherein the method further comprises:
determining that the premises are not to remain in a safe state over the future time period autonomously by the generated model.
26.	(Previously Presented) The computer implemented method of claim 11, wherein the method further comprises:
generating a message, with one or more suggested corrective actions in the message including a time window within which one or more objects associated with the one or more premises need servicing or replacement due to a prediction of failure of the one or more objects.
[End of amendment]

Reasons for Allowance
Claims 1, 3, 4, 6, 8, 9, 11, 13, 14, and 16-26 are allowed. 
The following is an examiner’s statement of reasons for allowance. 
Regarding claim 1, Sloo discloses a non-transitory computer program product stored on a computer readable hardware storage device, the computer program product for detecting conditions at one or more premises based upon information received from plural sensors and historical sensor data retrieved from a database (Fig. 3: processor), the computer program product comprising instructions to cause a processor to: collect sensor information from plural sensors deployed in [[a]] the one or more premises (Paragraph 2: identifiers), with the collected sensor information including sensor data and identity information of the plural sensors (Fig. 3: collecting sensor data, Paragraph 22: location identifiers) and an identity of the one or more premises at a first plurality of points in time and at a second plurality of points in time occurring after the first plurality of points in time (Paragraph 29, 39: sensor data collected over time); convert the collected sensor information into semantic representations of operational states of the one or more premises (Paragraph 18-20: determine the events and statuses of the area) at the first plurality of points in time and at the second plurality of points in time (Paragraph 18-20, 24: determine the events and statuses of the area, different states at different times); populate a state time trigger data structure or a state event trigger data structure based upon whether there is a transition of operational states between the first plurality of points in time and the second plurality of points in time, and if so, whether the transition is time triggered or event triggered (Paragraph 24-25: expectation of certain states based on time periods),; generate a message based on the drift state sequence or unsafe states (Paragraph 38: generate notice); and send the generated message as an alert to a user device (Fig. 3: send notice to recipient).
Schoettle, in a same or similar field of endeavor, discloses produce a predicted sequence of one or more future state transitions, and determine whether a current sequence of state transitions is different from the predicted sequence of one or more future state transitions (Paragraph 20: sequence of events determine what is normal), in response to a determination that the current sequence of state transitions is different from the predicted sequence, then detect the current sequence as a drift state sequence if the premises are determined not to remain in a safe state over a future time period (Paragraph 20: sequence of events determine if there is trouble) execute one or more unsupervised learning algorithms models that to analyze one or more of the semantic representations the produced operational states to determine one or more predictions of an immediate next operational state and the historical sensor data to generate a model to predict one or more future produce operational states of the premises sensor information (Paragraph 7 and 20: data used to predict statuses).
Ueno discloses store in a state transition matrix, values of the state time trigger data structure and the state event trigger data structure, along with the semantic representations of operational states (Paragraph 78, Fig. 4: stored sensor information as state transition matrix); execute the generated model to perform unsupervised learning on the state transition matrix (Paragraph 242: information used to create models).
Ganesh, in a same or similar, discloses using state time data structure describing an amount of time spent in each operational state (Claim 29, Paragraph 16, 23, 26, 31, 37: duration of inactivity and activity is stored).
The motivation for such a modification would be to add more functionality in allowing the system to analyze user activity for abnormalities.
Mills discloses that it is known in the art to have tables with pointers to point to other data structures (Paragraph 69). 
However, it would not have been obvious to one of ordinary skill in the art to combine the cited references without hindsight and/or piecemeal examination. Therefore, the invention as claimed in claim 1 is deemed to be allowable. 
Claims 3, 4, 6, 8, 9, 11, 13, 14, and 16-26 are allowed for at least comprising claim subject matter which is the same or similar in scope of the allowed claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705. The examiner can normally be reached Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688